Statement by the President
Ladies and gentlemen, the ability to speak openly is not something to be taken for granted. I am sure that you have all heard about the terrible murder, on 19 January, of the Armenian-Turkish journalist Hrant Dink, who had, over recent years, frequently drawn attention to himself with his calls for engagement with the history of the Armenians under Ottoman rule, attracting the hostility of many nationalists and being repeatedly prosecuted by the Turkish justice system on account of what he wrote and said.
I wish, on behalf of this House, to express our outrage at this crime. We acknowledge, and are glad, that the Turkish Government as a whole has expressed similar sentiments and that its determination has already resulted in the arrest of one who has admitted perpetrating the deed.
The alleged murderer - who is only 17 years of age - is evidently motivated by, among other things, nationalist sentiments and complete contempt for the opinions of others.
According to media reports, Hrant Dink's funeral was attended by thousands of people, and these included Mr Joost Lagendijk, representing me in his capacity as chairman of the delegation to the EU-Turkey Joint Parliamentary Committee, and Mrs Hélène Flautre, the chairman of our human rights sub-committee.
The overwhelming sympathy of the Turkish people and media give cause for hope that this sad event will prompt the Turkish Government to delay no longer in introducing further reforms in the area of criminal law aimed at protecting the free expression of opinion.
I will now ask you to do as we did when the great Russian journalist Anna Politkovskaya was murdered and rise from your seats to honour Hrant Dink in silent remembrance.
(The House rose and observed a minute's silence)